1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11   SOFTVAULT SYSTEMS, INC.,                   CASE NO. 8:19-CV-00328-DOC-JDEx
12                       Plaintiff,
                                                PROTECTIVE ORDER
13                       vs.
14   BMW OF NORTH AMERICA, LLC,
15                       Defendant.
16
17         Based upon the Stipulation of the parties (Dkt. 32) and good cause appearing

18   therefor, the Court finds and orders as follows:

19   I.    PURPOSES AND LIMITATIONS
20         Disclosure and discovery activity in this action are likely to involve
21   production of confidential, proprietary, or private information for which special
22   protection from public disclosure and from use for any purpose other than
23   prosecuting this litigation may be warranted. Accordingly, the parties hereby
24   stipulate to and petition the court to enter the following Stipulated Protective
25   Order. The parties acknowledge that this Order does not confer blanket protections
26   on all disclosures or responses to discovery and that the protection it affords from
27   public disclosure and use extends only to the limited information or items that are
28   entitled to confidential treatment under the applicable legal principles.

                                               2
1    II.    GOOD CAUSE STATEMENT
2           This action is likely to involve trade secrets, customer and pricing lists and
3    other valuable research, development, commercial, financial, technical and/or
4    proprietary information for which special protection from public disclosure and
5    from use for any purpose other than prosecution of this action is warranted. Such
6    confidential and proprietary materials and information consist of, among other
7    things, confidential business or financial information, information regarding
8    confidential business practices, or other confidential research, development, or
9    commercial information (including information implicating privacy rights of third
10   parties), information otherwise generally unavailable to the public, or which may
11   be privileged or otherwise protected from disclosure under state or federal statutes,
12   court rules, case decisions, or common law. Accordingly, to expedite the flow of
13   information, to facilitate the prompt resolution of disputes over confidentiality of
14   discovery materials, to adequately protect information the parties are entitled to
15   keep confidential, to ensure that the parties are permitted reasonable necessary uses
16   of such material in preparation for and in the conduct of trial, to address their
17   handling at the end of the litigation, and serve the ends of justice, a protective order
18   for such information is justified in this matter. It is the intent of the parties that
19   information will not be designated as confidential for tactical reasons and that
20   nothing be so designated without a good faith belief that it has been maintained in
21   a confidential, non-public manner, and there is good cause why it should not be
22   part of the public record of this case.
23   III.   ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
24          The parties further acknowledge, as set forth in Section 16.4, below, that this
25   Stipulated Protective Order does not entitle them to file confidential information
26   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
27   and the standards that will be applied when a party seeks permission from the court
28   to file material under seal. There is a strong presumption that the public has a right

                                                  3
1    of access to judicial proceedings and records in civil cases. In connection with non-

2    dispositive motions, good cause must be shown to support a filing under seal. See

3    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),

4    Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-

5    Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even

6    stipulated protective orders require good cause showing), and a specific showing of

7    good cause or compelling reasons with proper evidentiary support and legal

8    justification, must be made with respect to Protected Material that a party seeks to

9    file under seal. The parties’ mere designation of Disclosure or Discovery Material

10   as CONFIDENTIAL does not— without the submission of competent evidence by

11   declaration, establishing that the material sought to be filed under seal qualifies as

12   confidential, privileged, or otherwise protectable—constitute good cause.

13         Further, if a party requests sealing related to a dispositive motion or trial,

14   then compelling reasons, not only good cause, for the sealing must be shown, and

15   the relief sought shall be narrowly tailored to serve the specific interest to be

16   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
17   2010). For each item or type of information, document, or thing sought to be filed
18   or introduced under seal, the party seeking protection must articulate compelling
19   reasons, supported by specific facts and legal justification, for the requested sealing
20   order. Again, competent evidence supporting the application to file documents
21   under seal must be provided by declaration.
22   Any document that is not confidential, privileged, or otherwise protectable in its
23   entirety will not be filed under seal if the confidential portions can be redacted. If
24   documents can be redacted, then a redacted version for public viewing, omitting
25   only the confidential, privileged, or otherwise protectable portions of the
26   document, shall be filed. Any application that seeks to file documents under seal in
27   their entirety should include an explanation of why redaction is not feasible.
28

                                                4
1    IV.   DEFINITIONS
2          4.1     Challenging Party: a Party or Non-Party that challenges the
3    designation of information or items under this Order.
4          4.2     “CONFIDENTIAL” Information or Items: information (regardless of
5    how it is generated, stored or maintained) or tangible things that qualify for
6    protection under Federal Rule of Civil Procedure 26(c).
7          4.3     Counsel (without qualifier): Outside Counsel of Record and House
8    Counsel (as well as their support staff).
9          4.4     Designated House Counsel: House Counsel who seek access to
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
11   matter.
12         4.5     Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.
16         4.6     Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced
19   or generated in disclosures or responses to discovery in this matter.
20         4.7     Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who (1) has been retained by a Party or its counsel to
22   serve as an expert witness or as a consultant in this action, (2) is not a past or
23   current employee of a Party or of a Party’s competitor, and (3) at the time of
24   retention, is not anticipated to become an employee of a Party or of a Party’s
25   competitor.
26         4.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
27   Information or Items: extremely sensitive “Confidential Information or Items,”
28

                                                 5
1    disclosure of which to another Party or Non-Party would create a substantial risk of
2    serious harm that could not be avoided by less restrictive means.
3          4.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
4    Items: extremely sensitive “Confidential Information or Items” representing
5    computer code and associated comments and revision histories that define or
6    otherwise describe in detail the algorithms or structure of software, disclosure of
7    which to another Party or Non-Party would create a substantial risk of serious harm
8    that could not be avoided by less restrictive means.
9          4.10 House Counsel: attorneys who are employees of a party to this action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         4.11 Non-Party: any natural person, partnership, corporation, association,
13   or other legal entity not named as a Party to this action.
14         4.12 Outside Counsel of Record: attorneys who are not employees of a
15   party to this action but are retained to represent or advise a party to this action and
16   have appeared in this action on behalf of that party or are affiliated with a law firm
17   which has appeared on behalf of that party.
18         4.13 Party: any party to this action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         4.14 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this action.
23         4.15 Professional Vendors: persons or entities that provide litigation
24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27         4.16 Protected Material: any Disclosure or Discovery Material that is
28   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                                6
1    ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
2    CODE.”
3          4.17 Receiving Party: a Party that receives Disclosure or Discovery
4    Material from a Producing Party.
5    V.    SCOPE
6          The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11   However, the protections conferred by this Stipulation and Order do not cover the
12   following information: (a) any information that is in the public domain at the time
13   of disclosure to a Receiving Party or becomes part of the public domain after its
14   disclosure to a Receiving Party as a result of publication not involving a violation
15   of this Order, including becoming part of the public record through trial or
16   otherwise; and (b) any information known to the Receiving Party prior to the
17   disclosure or obtained by the Receiving Party after the disclosure from a source
18   who obtained the information lawfully and under no obligation of confidentiality to
19   the Designating Party. Any use of Protected Material at trial shall be governed by a
20   separate agreement or order.
21   VI.   DURATION
22         Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order shall remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition shall be
25   deemed to be the later of (1) dismissal of all claims and defenses in this action,
26   with or without prejudice; and (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
28

                                                7
1    including the time limits for filing any motions or applications for extension of
2    time pursuant to applicable law.
3    VII. DESIGNATING PROTECTED MATERIAL
4          7.1    Exercise of Restraint and Care in Designating Material for Protection.
5    Each Party or Non-Party that designates information or items for protection under
6    this Order must take care to limit any such designation to specific material that
7    qualifies under the appropriate standards. To the extent it is practical to do so, the
8    Designating Party must designate for protection only those parts of material,
9    documents, items, or oral or written communications that qualify – so that other
10   portions of the material, documents, items, or communications for which
11   protection is not warranted are not swept unjustifiably within the ambit of this
12   Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber or retard the case development process or
16   to impose unnecessary expenses and burdens on other parties) expose the
17   Designating Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection at all or do not qualify for
20   the level of protection initially asserted, that Designating Party must promptly
21   notify all other parties that it is withdrawing the mistaken designation.
22         7.2    Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 7.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27         Designation in conformity with this Order requires:
28

                                                8
1          a)     for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
5    CONFIDENTIAL – SOURCE CODE” to each page that contains protected
6    material. If only a portion or portions of the material on a page qualifies for
7    protection, the Producing Party also must clearly identify the protected portion(s)
8    (e.g., by making appropriate markings in the margins) and must specify, for each
9    portion, the level of protection being asserted.
10      A Party or Non-Party that makes original documents or materials available for
11   inspection need not designate them for protection until after the inspecting Party
12   has indicated which material it would like copied and produced. During the
13   inspection and before the designation, all of the material made available for
14   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15   ONLY.” After the inspecting Party has identified the documents it wants copied
16   and produced, the Producing Party must determine which documents, or portions
17   thereof, qualify for protection under this Order. Then, before producing the
18   specified documents, the Producing Party must affix the appropriate legend
19   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”) to each page that
21   contains Protected Material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the
23   protected portion(s) (e.g., by making appropriate markings in the margins) and
24   must specify, for each portion, the level of protection being asserted.
25         b)     for testimony given in deposition or in other pretrial or trial
26   proceedings, that the Designating Party identify on the record, before the close of
27   the deposition, hearing, or other proceeding, all protected testimony and specify
28   the level of protection being asserted. When it is impractical to identify separately

                                                9
1    each portion of testimony that is entitled to protection and it appears that
2    substantial portions of the testimony may qualify for protection, the Designating
3    Party may invoke on the record (before the deposition, hearing, or other
4    proceeding is concluded) a right to have up to 21 days to identify the specific
5    portions of the testimony as to which protection is sought and to specify the level
6    of protection being asserted. Only those portions of the testimony that are
7    appropriately designated for protection within the 21 days shall be covered by the
8    provisions of this Stipulated Protective Order. Alternatively, a Designating Party
9    may specify, at the deposition or up to 21 days afterwards if that period is properly
10   invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
12         Parties shall give the other parties notice if they reasonably expect a
13   deposition, hearing or other proceeding to include Protected Material so that the
14   other parties can ensure that only authorized individuals who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
16   proceedings. The use of a document as an exhibit at a deposition shall not in any
17   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
18   – ATTORNEYS’ EYES ONLY.”
19         Transcripts containing Protected Material shall have an obvious legend on
20   the title page that the transcript contains Protected Material, and the title page shall
21   be followed by a list of all pages (including line numbers as appropriate) that have
22   been designated as Protected Material and the level of protection being asserted by
23   the Designating Party. The Designating Party shall inform the court reporter of
24   these requirements. Any transcript that is prepared before the expiration of a 21-
25   day period for designation shall be treated during that period as if it had been
26   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
27   entirety unless otherwise agreed. After the expiration of that period, the transcript
28   shall be treated only as actually designated.

                                                10
1          c)     for information produced in some form other than documentary and
2    for any other tangible items, that the Producing Party affix in a prominent place on
3    the exterior of the container or containers in which the information or item is
4    stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
5    ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
6    CODE”. If only a portion or portions of the information or item warrant protection,
7    the Producing Party, to the extent practicable, shall identify the protected portion(s)
8    and specify the level of protection being asserted.
9          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
10   failure to designate qualified information or items does not, standing alone, waive
11   the Designating Party’s right to secure protection under this Order for such
12   material. Upon timely correction of a designation, the Receiving Party must make
13   reasonable efforts to assure that the material is treated in accordance with the
14   provisions of this Order.
15   VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         8.1    Timing of Challenges. Any Party or Non-Party may challenge a
17   designation of confidentiality at any time. Unless a prompt challenge to a
18   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
19   substantial unfairness, unnecessary economic burdens, or a significant disruption
20   or delay of the litigation, a Party does not waive its right to challenge a
21   confidentiality designation by electing not to mount a challenge promptly after the
22   original designation is disclosed.
23         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process by providing written notice of each designation it is challenging
25   and describing the basis for each challenge. To avoid ambiguity as to whether a
26   challenge has been made, the written notice must recite that the challenge to
27   confidentiality is being made in accordance with this specific paragraph of the
28   Protective Order. The parties shall attempt to resolve each challenge in good faith

                                               11
1    and must begin the process by conferring directly (in voice to voice dialogue; other
2    forms of communication are not sufficient) within 14 days of the date of service of
3    notice. In conferring, the Challenging Party must explain the basis for its belief that
4    the confidentiality designation was not proper and must give the Designating Party
5    an opportunity to review the designated material, to reconsider the circumstances,
6    and, if no change in designation is offered, to explain the basis for the chosen
7    designation. A Challenging Party may proceed to the next stage of the challenge
8    process only if it has engaged in this meet and confer process first or establishes
9    that the Designating Party is unwilling to participate in the meet and confer process
10   in a timely manner.
11         8.3    Judicial Intervention. If the Parties cannot resolve a challenge without
12   court intervention, the Designating Party shall file and serve a motion to retain
13   confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
14   79-5, if applicable) within 21 days of the initial notice of challenge or within 14
15   days of the parties agreeing that the meet and confer process will not resolve their
16   dispute, whichever is earlier. Each such motion must be accompanied by a
17   competent declaration affirming that the movant has complied with the meet and
18   confer requirements imposed in the preceding paragraph. Failure by the
19   Designating Party to make such a motion including the required declaration within
20   21 days (or 14 days, if applicable) shall automatically waive the confidentiality
21   designation for each challenged designation. In addition, the Challenging Party
22   may file a motion challenging a confidentiality designation at any time if there is
23   good cause for doing so, including a challenge to the designation of a deposition
24   transcript or any portions thereof. Any motion brought pursuant to this provision
25   must be accompanied by a competent declaration affirming that the movant has
26   complied with the meet and confer requirements imposed by the preceding
27   paragraph.
28

                                               12
1          The burden of persuasion in any such challenge proceeding shall be on the
2    Designating Party. Frivolous challenges and those made for an improper purpose
3    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
4    expose the Challenging Party to sanctions. Unless the Designating Party has
5    waived the confidentiality designation by failing to file a motion to retain
6    confidentiality as described above, all parties shall continue to afford the material
7    in question the level of protection to which it is entitled under the Producing
8    Party’s designation until the court rules on the challenge.
9    IX.   ACCESS TO AND USE OF PROTECTED MATERIAL
10         9.1    Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this
12   case only for prosecuting, defending, or attempting to settle this litigation. Such
13   Protected Material may be disclosed only to the categories of persons and under
14   the conditions described in this Order. When the litigation has been terminated, a
15   Receiving Party must comply with the provisions of section 15 below (FINAL
16   DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving Party may disclose any information or item designated
23   “CONFIDENTIAL” only to:
24         a)     the Receiving Party’s Outside Counsel of Record in this action, as
25   well as employees of said Outside Counsel of Record to whom it is reasonably
26   necessary to disclose the information for this litigation;
27         b)     the officers, directors, and employees (including House Counsel) of
28   the Receiving Party to whom disclosure is reasonably necessary for this litigation

                                               13
1    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
2    A);
3          c)     Experts (as defined in this Order) of the Receiving Party to whom
4    disclosure is reasonably necessary for this litigation and who have signed the
5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6          d)     the court and its personnel;
7          e)     court reporters and their staff, professional jury or trial consultants,
8    and Professional Vendors to whom disclosure is reasonably necessary for this
9    litigation and who have signed the “Acknowledgment and Agreement to Be
10   Bound” (Exhibit A);
11         f)     during their depositions, witnesses in the action to whom disclosure is
12   reasonably necessary and who have signed the “Acknowledgment and Agreement
13   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
14   ordered by the court. Pages of transcribed deposition testimony or exhibits to
15   depositions that reveal Protected Material must be separately bound by the court
16   reporter and may not be disclosed to anyone except as permitted under this
17   Stipulated Protective Order.
18         g)     the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information.
20         9.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
21   ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
22   Items. Unless otherwise ordered by the court or permitted in writing by the
23   Designating Party, a Receiving Party may disclose any information or item
24   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
25   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
26         a)     the Receiving Party’s Outside Counsel of Record in this action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this litigation and who have signed the

                                                 14
1    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
2    A;
3          b)        Designated House Counsel of the Receiving Party (1) who has no
4    involvement in competitive decision-making, (2) to whom disclosure is reasonably
5    necessary for this litigation, (3) who has signed the “Acknowledgment and
6    Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set forth
7    in paragraph 9.4(a)(1), below, have been followed. Designated House Counsel
8    shall not have access to any information or items designated “HIGHLY
9    CONFIDENTIAL – SOURCE CODE”;
10         c)        Experts of the Receiving Party (1) to whom disclosure is reasonably
11   necessary for this litigation, (2) who have signed the “Acknowledgment and
12   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
13   in paragraph 9.4(a)(2), below, have been followed;
14         d)        the court and its personnel;
15         e)        court reporters and their staff, professional jury or trial consultants,
16   and Professional Vendors to whom disclosure is reasonably necessary for this
17   litigation and who have signed the “Acknowledgment and Agreement to Be
18   Bound” (Exhibit A);
19         f)        the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information.
21         9.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
23   CONFIDENTIAL – SOURCE CODE” Information or Items to Designated House
24   Counsel or Experts.
25              a)
26                   (1) Unless otherwise ordered by the court or agreed to in writing by
27                   the Designating Party, a Party that seeks to disclose to Designated
28                   House Counsel any information or item that has been designated

                                                    15
1    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
2    pursuant to paragraph 9.3(b) first must make a written request to the
3    Designating Party that (1) sets forth the full name of the Designated
4    House Counsel and (2) describes the Designated House Counsel’s
5    current and reasonably foreseeable future primary job duties and
6    responsibilities in sufficient detail to determine if House Counsel is
7    involved, or may become involved, in any competitive decision-
8    making. Any Designated House Counsel who receives “HIGHLY
9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information
10   pursuant to this Order must disclose any relevant changes in job duties
11   or responsibilities prior to final disposition of the litigation to allow
12   the Designating Party to evaluate any later-arising competitive
13   decision-making responsibilities.
14
15   (2) Unless otherwise ordered by the court or agreed to in writing by
16   the Designating Party, a Party that seeks to disclose to an Expert (as
17   defined in this Order) any information or item that has been
18   designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
20   SOURCE CODE” pursuant to paragraphs 9.2(c) or 9.3(c) first must
21   make a written request to the Designating Party that (1) identifies the
22   general categories of “CONFIDENTIAL,” “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
24   CONFIDENTIAL – SOURCE CODE” information that the Receiving
25   Party seeks permission to disclose to the Expert, (2) sets forth the full
26   name of the Expert and the city and state of his or her primary
27   residence, (3) attaches a copy of the Expert’s current resume, (4)
28   identifies the Expert’s current employer(s), (5) identifies each person

                                  16
1                 or entity from whom the Expert has received compensation or funding
2                 for work in his or her areas of expertise or to whom the expert has
3                 provided professional services, including in connection with a
4                 litigation, at any time during the preceding five years, and (6)
5                 identifies (by name and number of the case, filing date, and location
6                 of court) any litigation in connection with which the Expert has
7                 offered expert testimony, including through a declaration, report, or
8                 testimony at a deposition or trial, during the preceding five years.
9          b)     A Party that makes a request and provides the information specified in
10   the preceding respective paragraphs may disclose the subject Protected Material to
11   the identified Designated House Counsel or Expert unless, within 14 days of
12   delivering the request, the Party receives a written objection from the Designating
13   Party. Any such objection must set forth in detail the grounds on which it is based.
14         c)     A Party that receives a timely written objection must meet and confer
15   with the Designating Party (through direct voice to voice dialogue) to try to resolve
16   the matter by agreement within seven days of the written objection. If no
17   agreement is reached, the Party seeking to make the disclosure to Designated
18   House Counsel or the Expert may file a motion as provided in Civil Local Rule 37
19   (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission
20   from the court to do so. Any such motion must describe the circumstances with
21   specificity, set forth in detail the reasons why the disclosure to Designated House
22   Counsel or the Expert is reasonably necessary, assess the risk of harm that the
23   disclosure would entail, and suggest any additional means that could be used to
24   reduce that risk. In addition, any such motion must be accompanied by a competent
25   declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
26   the extent and the content of the meet and confer discussions) and setting forth the
27   reasons advanced by the Designating Party for its refusal to approve the disclosure.
28

                                               17
1          In any such proceeding, the Party opposing disclosure to Designated House
2    Counsel or the Expert shall bear the burden of proving that the risk of harm that the
3    disclosure would entail (under the safeguards proposed) outweighs the Receiving
4    Party’s need to disclose the Protected Material to its Designated House Counsel or
5    Expert.
6    X.    PROSECUTION BAR
7          Absent written consent from the Producing Party, any individual who
8
     receives material that is designated “HIGHLY CONFIDENTIAL –ATTORNEYS’
9
     EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” (collectively
10
     “HIGHLY SENSITIVE MATERIAL”), under this Order shall not prepare,
11
12   prosecute, supervise, or assist in the preparation or prosecution of any patent

13   application pertaining to the field of the invention of the patents-in-suit during the
14   pendency of this Action and for one year after its conclusion, including any
15
     appeals. Nothing in this Section shall prevent any individual from sending non-
16
     confidential prior art to an attorney involved in patent prosecution for purposes of
17
     ensuring that such prior art is submitted to the U.S. Patent and Trademark Office
18
19   (or any similar agency of a foreign government) to assist a patent applicant in

20   complying with its duty of candor. Nothing in this provision shall prohibit any
21   attorney of record in this litigation from discussing with his/her client any aspect of
22
     this case that is reasonably necessary for the prosecution or defense of any claim or
23
     counterclaim in this litigation. Nothing in this provision shall apply to
24
     reexamination proceedings, inter partes review, covered business method review,
25
26   or post grant review, except that such prosecution bar shall extend to assistance or

27   participation in discussions relating to drafting or amending claims in
28

                                               18
1    reexamination, inter partes review, covered business method review, or post grant
2
     review proceedings.
3
     XI.      SOURCE CODE
4
              a)       To the extent production of source code becomes necessary in this
5
     case, a Producing Party may designate source code as “HIGHLY
6
     CONFIDENTIAL - SOURCE CODE” if it comprises or includes confidential,
7
     proprietary or trade secret source code.
8
              b)       Protected Material designated as “HIGHLY CONFIDENTIAL –
9
     SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
10
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information including the
11
     Prosecution Bar set forth in Paragraph 10, and may be disclosed only to the
12
     individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13
     ONLY” information may be disclosed, as set forth in Paragraphs 9.3 and 9.4, with
14
     the exception of Designated House Counsel. Access to Protected Material
15
     designated as “HIGHLY CONFIDENTIAL – SOURCE CODE” shall be limited to
16
     up to three (3) outside consultants or experts1 (i.e., not existing employees or
17
     affiliates of a Party or an affiliate of a Party) retained for the purpose of this
18
     litigation and approved to access such Protected Materials pursuant to paragraph
19
     9.3(c) above. Any source code produced in discovery shall be made available for
20
     inspection, in native, computer searchable format, during normal business hours or
21
     at other mutually agreeable times, at an office of the Producing Party’s counsel or
22
     another mutually agreed upon location. The source code is to be provided in native
23
     format with the original path names (e.g., the directory tree pertinent to the
24
     produced files). Native format means electronic files containing native text not
25
     produced through any process involving optical character recognition. The
26
     Receiving Party will make its initial request to view source code at least (5)
27
28   1
      For the purposes of this paragraph, an outside consultant or expert is defined to include the outside consultant’s or
     expert’s direct reports and other support personnel, such that the disclosure to a consultant or expert who employs
     others within his or her firm to help in his or her analysis shall count as a disclosure to a single consultant or expert.
                                                                19
1    business days in advance of the proposed date of inspection. The source code
2    shall be made available for inspection on two secured computers (“Source Code
3    Computers”) in a secured room without Internet access or network access to other
4    computers, and the Receiving Party shall not copy, remove, or otherwise transfer
5    any portion of the source code onto any recordable media or recordable device. No
6    other devices capable of storage, recording, connecting to a LAN, an intranet, or
7    the Internet are permitted to be in the same room as the stand-alone computers.
8          c)     The Producing Party may visually monitor the activities of the
9    Receiving Party’s representative during source code review, provided that the
10   monitoring takes place either from the entrance doorway to the review room or
11   through an external window into the room, and provided that the screens of the
12   Source Code Computers and the Note Taking Computer (discussed below) are not
13   visible to the Producing Party. Such monitoring may take place only to ensure that
14   no unauthorized electronic records of the source code are being created or
15   transmitted. This paragraph does not authorize the Producing Party to view or
16   record the Receiving Party’s work product; the Producing Party is expressly
17   prohibited from attempting to view or record such work product. The Receiving
18   Party’s work product includes without limitation: written notes, electronic notes,
19   the screens of the Source Code Computers or the Note Taking Computer during the
20   inspection, and the keystrokes entered on the Source Code Computers or the Note
21   Taking Computer during the inspection. This paragraph does not prohibit the
22   Producing Party from supervising the copying of notes from the Note Taking
23   Computer at the end of each day of inspection as described below;
24         d)     In addition to the Source Code Computers, the Producing Party shall
25   make available a Note Taking Computer, with a current widely used word
26   processing program, for purposes of enabling the Receiving Party’s outside
27   counsel and/or experts to take notes relating to the source code material. The
28   Receiving Party’s outside counsel and/or experts may not copy the source code

                                              20
1    into the notes. However, the notes may include filenames, function names, variable
2    names, and line numbers. The Receiving Party shall be able to copy the notes from
3    the Note Taking Computer onto a recordable device at the end of each day of
4    inspection under the supervision of the Producing Party;
5          e)     The Receiving Party’s outside counsel and/or experts or consultants
6    may request that commercially available licensed software tools for reviewing and
7    searching source code be installed on the Source Code Computers. The Receiving
8    Party must provide the Producing Party with a CD/DVD/USB drive containing
9    such software tool(s) or a link for downloading such software tool(s), and any
10   necessary licenses, at least fourteen (14) days in advance of the date upon which
11   the Receiving Party wishes to have the additional software tools available for use
12   on the Source Code Computers. The Producing Party will install the foregoing
13   requested tools, however, the Producing Party will not install any tools that permit
14   the compiling of source code. The parties agree to install the following software
15   tools without objection, provided they are compatible with the Source Code
16   Computers’ operating system: Notepad++, Notepad++ SourceCookifier Plugin,
17   Kdiff3, Effective File Search, and AstroGrep;
18         f)     The Receiving Party may request paper copies of limited portions of
19   source code that are reasonably necessary for the preparation of court filings,
20   pleadings, expert reports, or other papers, or for deposition or trial, but shall not
21   request paper copies for the purposes of reviewing the source code other than
22   electronically as set forth in paragraph (b) in the first instance. The Producing
23   Party shall provide all such source code in paper form including bates numbers and
24   the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Producing Party
25   may challenge the amount of source code requested in hard copy form pursuant to
26   the dispute resolution procedure and timeframes set forth in Section 8 whereby the
27   Producing Party is the “Challenging Party” and the Receiving Party is the
28   “Designating Party” for purposes of dispute resolution.

                                                21
1          g)     The Receiving Party shall maintain a record of any individual who has
2    inspected any portion of the source code in electronic or paper form. The
3    Receiving Party shall maintain all paper copies of any printed portions of the
4    source code in a secured, locked area. The Receiving Party shall not create any
5    electronic or other images of the paper copies and shall not convert any of the
6    information contained in the paper copies into any electronic format. The
7    Receiving Party shall be permitted to make up to three additional copies of printed
8    source code. Additional paper copies are permitted if such additional copies are (1)
9    necessary to prepare court filings, pleadings, or other papers (including a testifying
10   expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for
11   the preparation of its case. Any paper copies used during a deposition shall be
12   retrieved by the Producing Party at the end of each day and must not be given to or
13   left with a court reporter or any other unauthorized individual. A Receiving Party
14   may include excerpts of source code in a pleading, exhibit, expert report, discovery
15   document, deposition transcript, or other Court document, provided that the source
16   code Documents are appropriately marked under this Order, restricted to those who
17   are entitled to have access to them as specified herein, and, if filed with the Court,
18   filed under seal in accordance with the Court’s rules, procedures and orders.
19         h)     To the extent portions of source code are quoted in a Court Document,
20   either (1) the entire Court Document will be stamped and treated as “HIGHLY
21   CONFIDENTIAL - SOURCE CODE” or (2) those pages containing quoted source
22   code will be separately stamped and treated as HIGHLY CONFIDENTIAL -
23   SOURCE CODE; and
24         i)     A Producing Party’s source code may only be transported by the
25   Receiving Party at the direction of a person authorized under Paragraph 11(b)
26   above to another person authorized under Paragraph 11(b) above, on paper via
27   hand carry, Federal Express or other similarly reliable courier, except as provided
28   in Paragraph 11(d).

                                               22
1    XII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
2          PRODUCED IN OTHER LITIGATION
3          If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this action as
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
6    ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
7          a)     promptly notify in writing the Designating Party. Such notification
8    shall include a copy of the subpoena or court order;
9          b)     promptly notify in writing the party who caused the subpoena or order
10   to issue in the other litigation that some or all of the material covered by the
11   subpoena or order is subject to this Protective Order. Such notification shall
12   include a copy of this Stipulated Protective Order; and
13         c)     cooperate with respect to all reasonable procedures sought to be
14   pursued by the Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served
16   with the subpoena or court order shall not produce any information designated in
17   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
19   CODE” before a determination by the court from which the subpoena or order
20   issued, unless the Party has obtained the Designating Party’s permission. The
21   Designating Party shall bear the burden and expense of seeking protection in that
22   court of its confidential material – and nothing in these provisions should be
23   construed as authorizing or encouraging a Receiving Party in this action to disobey
24   a lawful directive from another court.
25   XIII. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26         PRODUCED IN THIS LITIGATION
27         a)     The terms of this Order are applicable to information produced by a
28   Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

                                               23
1    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
2    CONFIDENTIAL – SOURCE CODE”. Such information produced by Non-Parties
3    in connection with this litigation is protected by the remedies and relief provided
4    by this Order. Nothing in these provisions should be construed as prohibiting a
5    Non-Party from seeking additional protections.
6          b)     In the event that a Party is required, by a valid discovery request, to
7    produce a Non-Party’s confidential information in its possession, and the Party is
8    subject to an agreement with the Non-Party not to produce the Non-Party’s
9    confidential information, then the Party shall:
10                   1. promptly notify in writing the Requesting Party and the Non-
11   Party that some or all of the information requested is subject to a confidentiality
12   agreement with a Non-Party;
13                   2. promptly provide the Non-Party with a copy of the Stipulated
14   Protective Order in this litigation, the relevant discovery request(s), and a
15   reasonably specific description of the information requested; and
16                   3. make the information requested available for inspection by the
17   Non-Party.
18      c) If the Non-Party fails to object or seek a protective order from this court
19   within 14 days of receiving the notice and accompanying information, the
20   Receiving Party may produce the Non-Party’s confidential information responsive
21   to the discovery request. If the Non-Party timely seeks a protective order, the
22   Receiving Party shall not produce any information in its possession or control that
23   is subject to the confidentiality agreement with the Non-Party before a
24   determination by the court. Absent a court order to the contrary, the Non-Party
25   shall bear the burden and expense of seeking protection in this court of its
26   Protected Material.
27
28

                                               24
1    XIV. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has
3    disclosed Protected Material to any person or in any circumstance not authorized
4    under this Stipulated Protective Order, the Receiving Party must immediately (a)
5    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
6    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
7    the person or persons to whom unauthorized disclosures were made of all the terms
8    of this Order, and (d) request such person or persons to execute the
9    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10   A.
11   XV. INADVERTENT PRODUCTION OF PRIVILEGED OR
12         OTHERWISE PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or
21   work product protection, the parties may incorporate their agreement in the
22   stipulated protective order submitted to the court.
23   XVI. MISCELLANEOUS
24         16.1 Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the court in the future.
26         16.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Protective Order no Party waives any right it otherwise would have to object to
28   disclosing or producing any information or item on any ground not addressed in

                                               25
1    this Stipulated Protective Order. Similarly, no Party waives any right to object on
2    any ground to use in evidence of any of the material covered by this Protective
3    Order.
4          16.3 Export Control. Disclosure of Protected Material shall be subject to all
5    applicable laws and regulations relating to the export of technical data contained in
6    such Protected Material, including the release of such technical data to foreign
7    persons or nationals in the United States or elsewhere. The Producing Party shall
8    be responsible for identifying any such controlled technical data, and the Receiving
9    Party shall take measures necessary to ensure compliance.
10         16.4 Filing Protected Material. Without written permission from the
11   Designating Party or a court order secured after appropriate notice to all interested
12   persons, a Party may not file in the public record in this action any Protected
13   Material. A Party that seeks to file under seal any Protected Material must comply
14   with Civil Local Rule 79-5. Protected Material may only be filed under seal
15   pursuant to a court order authorizing the sealing of the specific Protected Material
16   at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
17   request establishing that the Protected Material at issue is privileged, protectable as
18   a trade secret, or otherwise entitled to protection under the law. If a Receiving
19   Party's request to file Protected Material under seal pursuant to Civil Local Rule
20   79-5.2.2 is denied by the court, then the Receiving Party may file the Protected
21   Material in the public record pursuant to Civil Local Rule 79-5.2.2 unless
22   otherwise instructed by the court.
23   XVII. FINAL DISPOSITION
24         Within 60 days after the final disposition of this action, as defined in Section
25   6, each Receiving Party must return all Protected Material to the Producing Party
26   or destroy such material. As used in this subdivision, “all Protected Material”
27   includes all copies, abstracts, compilations, summaries, and any other format
28   reproducing or capturing any of the Protected Material. Whether the Protected

                                               26
1    Material is returned or destroyed, the Receiving Party must submit a written
2    certification to the Producing Party (and, if not the same person or entity, to the
3    Designating Party) by the 60-day deadline that (1) identifies (by category, where
4    appropriate) all the Protected Material that was returned or destroyed and (2)
5    affirms that the Receiving Party has not retained any copies, abstracts,
6    compilations, summaries or any other format reproducing or capturing any of the
7    Protected Material. Notwithstanding this provision, Counsel are entitled to retain
8    an archival copy of all pleadings, motion papers, trial, deposition, and hearing
9    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
10   reports, attorney work product, and consultant and expert work product, even if
11   such materials contain Protected Material. Any such archival copies that contain or
12   constitute Protected Material remain subject to this Protective Order as set forth in
13   Section 4 (DURATION).
14
15
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
18
     DATED: September 27, 2019               _________________________________
19                                           JOHN D. EARLY
20                                           United States Magistrate Judge

21
22
23
24
25
26
27
28

                                               27
                1
                      Brandon C. Fernald (Bar No. 222429) Patrick S. Park (CA Bar No. 246348)
                2     FERNALD LAW GROUP                     patrick.park@dlapiper.com
                      510 West Sixth Street, Suite 700      Nandan Padmanabhan (CA Bar No. 280309)
                3     Los Angeles, California 90014         Nandan.padmanabhan@us.dlapiper.com
                      Tel: 323-410-0320                     DLA Piper LLP (US)
                4     Fax: 323-410-0330                     2000 Avenue of the Stars
                      Email:                                Suite 400 North Tower
                5     brandon.fernald@fernaldlawgroup.com Lose Angeles, California 90067
                                                            Tel: 310.595.3000
                6     Jonathon T. Suder (Pro Hac Vice to be Fax: 310.595.3300
                      filed)
                7     Corby R. Vowell (Pro Hac Vice)        Kathryn Riley Grasso (CA Bar No. 211187)
                      FRIEDMAN, SUDER & COOKE               kathryn.riley@dlapiper.com
                8     Tindall Square Warehouse No. 1        DLA PIPER LLP (US)
                      604 East 4th Street, Suite 200        401 B Street, Suite 1700
                9     Fort Worth, Texas 76102               San Diego, CA 92101
                      Tel: (817) 334-0400                   Tel: 619.699.2700
              10      Fax: (817) 334-0401                   Fax: 619.699.2701
                      Email: jts@fsclaw.com
              11      Email: vowell@fsclaw.com              Joseph P. Lavelle (Pro Hac Vice)
                                                            joe.lavelle@dlapiper.com
              12      Attorneys for Plaintiff               DLA PIPER LLP (US)
                      SOFTVAULT SYSTEMS, INC.               500 Eighth Street, NW
              13                                            Washington, DC 20004
                                                            Tel: 202.799.4000
              14                                            Fax: 202.799.5000
              15                                               Attorneys for Defendant
                                                               BMW of North America, LLC
              16
              17
                                              UNITED STATES DISTRICT COURT
              18
                                            CENTRAL DISTRICT OF CALIFORNIA
              19
              20      SOFTVAULT SYSTEMS, INC.,                   CASE NO. 8-19-cv-0328-DOC-JDE
              21                     Plaintiff,                  ACKNOWLEGMENT AND
                                                                 AGREEMENT TO BE BOUND BY
              22             v.                                  PROTECTIVE ORDER
              23      BMW OF NORTH AMERICA,                     JURY TRIAL DEMANDED
                      LLC,
              24
                                     Defendant.                 Judge:   Hon. David O. Carter
              25
              26
              27
              28
DLA P IPER LLP (US)
                                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND PROTECTIVE ORDER
                                                                                    8-19-CV-00328-DOC-JDE

                      EAST\165700894.2
                1             I, __________________________________, declare and say that:
                2
                             1. I                     am                      employed                       as
                3
                4                _____________________________________________                               by

                5                _____________________________________________________________.
                6
                             2. I have read the Protective Order entered in the above captioned case, and
                7
                                 have received a copy of the Protective Order.
                8
                9            3. I promise that I will use any and all “CONFIDENTIAL,” “HIGHLY
              10
                                 CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
              11
                                 CONFIDENTIAL – SOURCE CODE” information, as defined in the
              12
              13                 Protective Order, given to me only in a manner authorized by the
              14
                                 Protective Order, and only to assist counsel in the litigation of this matter.
              15
              16             4. I promise that I will not disclose or discuss such “CONFIDENTIAL,”

              17                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
              18
                                 “HIGHLY CONFIDENTIAL – SOURCE CODE” information with
              19
              20                 anyone other than the persons described in paragraphs 9.3-9.4 of the

              21                 Protective Order.
              22
                             5. I acknowledge that, by signing this agreement, I am subjecting myself to
              23
              24                 the jurisdiction of the United States District Court for the Central District

              25                 of California with respect to enforcement of the Protective Order.
              26
                             6. I understand that any disclosure or use of               “CONFIDENTIAL,”
              27
                                                     -1-
              28                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or
DLA P IPER LLP (US)
                                            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND PROTECTIVE ORDER
                                                                                   8-19-CV-0328-DOC-JDE

                      EAST\165700894.2
                1     “HIGHLY CONFIDENTIAL – SOURCE CODE” information in any
                2
                      manner contrary to the provisions of the Protective Order may subject me
                3
                4     to sanctions for contempt of court.

                5
                6
                      Date: ________________
                7
                8
                9                                           ___________________________
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
                                                 -2-
              28
DLA P IPER LLP (US)
                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
                                                                    8-19-CV-0328-DOC-JDE
